          Case 3:16-cv-01207-AVC Document 168 Filed 11/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

LISHAN WANG,                                :
                                            :
 Plaintiff                                  :
                                            :
         v.                                 : CASE NO. 3:16-CV-01207 (AVC)
                                            :
MIRIAM DELPHIN-RITTMON;                     :
HELENE VARTELAS, CEO, Connecticut           :
Valley Hospital;                            :
THOMAS WARD-MCKINLAY,                       :
Psychologist, Director of Whiting;          :
FRANK VALDEZ, Unit 2 Director;              :
MICHAEL A. NORKA, Psychiatrist;             :
MARK COTTERELL, Principal                   :
Psychiatrist;                               :
DR. TAIYA OGUNDIPE, Psychiatrist;           :
LORI L. HAUSER, Psychologist;               :
SUSAN MCKINLAY, Forensic Monitor;           :
MISTY DELCIAMPO, Nurse;                     :
DR. (1st Name?) FRANKEL, Physician,         :
(Possible First Name: “Irene”);             :
KATHY BURNESS, APRN;                        :
WANDA WILLIAMS,                             :
                                            :
 Defendants.                                :

                                       JUDGMENT

       This action having come before the Court for consideration of the plaintiff’s fourth

amended complaint and supplementary complaint, and the defendants’ motion for

summary judgment, before the Honorable Alfred V. Covello, United States District

Judge.

       On January 25, 2017, the Court dismissed all claims against defendants Cotteral,

Hauser, Ogundipe, Norka, and McKinley. On January 4, 2019, the plaintiff filed a motion

for adding more charges and more defendants. On April 4, 2019, the Court granted in
        Case 3:16-cv-01207-AVC Document 168 Filed 11/13/20 Page 2 of 2




part and denied in part the motion, directed the Clerk to docket the supplementary

complaint as a separate entry, and add Wanda Williams as a defendant to this action.

The Court having considered the motion for summary judgment and the full record of

the case including applicable principles of law, and having granted the defendants’

motion on November 3, 2020. It is hereby,

       ORDERED, ADJUDGED and DECREED that judgment be and is hereby entered

in favor of the defendants on all claims.

       Dated at Hartford, Connecticut, this 13th day of November, 2020.



                                            ROBIN D. TABORA, Clerk

                                            By: /s/ Michael Bozek
                                                Michael Bozek
                                                Deputy Clerk

Entered on Docket: 11/13/2020
